Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 2/23/2022, which has been entered and made of record. Claims 1-3, 5, 7, 9, 11-12, and 14-16 have been amended. Claims 8 and 10 have been cancelled. No Claim has been added. Claims 1-7, 9, and 11-16 are pending in the application. 
The objection to claim 1 is withdrawn in view of the amendment to Claim 1.
Response to Arguments
Applicant's arguments, see p. 7-10, filed 2/23/2022, with respect to Claims 1-20, have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1-20 have been withdrawn.
Applicant argues that “It appears that Chan does not describe the claimed features that the first substrate (may correspond to the item 30; having a switch (input buttons 27) in Chen) is provided between the sensor unit (may correspond to the IMU 23 that is provided on the alleged first substrate 30 in Chen) and the second substrate (having a display unit (screen 26) in Chen), of claim 10 because the alleged sensor unit (the IMU 23) is located between. the alleged first substrate 30 (having also the input buttons 27) and the screen 26 as shown in Figs. 4a and 4b of Chen. ” (Remarks, p. 9-10)
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-7, 9, and 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 2/23/2022 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Sato, Hasegawa, Chen) teaches an inertial measurement unit comprising a sensor unit, a display unit, and a mode changeover switch. However, the closest art fails to teach the a locational relationship among a sensor unit, a display unit, a mode changeover switch, a first substrate, a second substrate, and a third substrate in combination with the remaining aspects of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611